 

--------------------------------------------------------------------------------

EXHIBIT 10.3


THIRD AMENDMENT TO KAMAN CORPORATION
 
POST-2004 DEFERRED COMPENSATION PLAN
 
THIS AMENDMENT is made by Kaman Corporation for the purpose of amending the
Kaman Corporation Post-2004 Deferred Compensation Plan effective January 1,
2015.
 
WITNESSETH
 
WHEREAS, by written plan instrument effective January 1, 2005, Kaman Corporation
(the “Corporation”) adopted the Kaman Corporation Post-2004 Deferred
Compensation Plan (the “Plan”); and
 
WHEREAS, the Corporation reserved the right, in Section 9.2 thereof, to amend
the Plan; and
 
WHEREAS, the Corporation previously amended the Plan by a First Amendment
thereto, dated February 20, 2012 and a Second Amendment thereto, dated December
12, 2013, and
 
WHEREAS, the Corporation now wishes to further amend the Plan in the particulars
set forth below.
 
NOW THEREFORE, the Corporation hereby amends the Plan as follows, effective as
of January 1, 2015, as follows:
 
1. Section 1.3 is amended by deleting the phrase “and receives a matching
contribution in the form of Additional Compensation”.

 
2. A new Section 6.3 is added as follows:
 
                  “6.3           Discontinuance of Additional Deferred
Compensation.  Notwithstanding anything to the contrary in this Section 6,
Additional Deferred Compensation shall not be credited under the Plan with
respect to services provided by Participants on or after January 1, 2015.”
 
3. Section 11.1 is hereby amended by substituting the phrase “additional
deferred compensation” with “Additional Deferred Compensation.”
 
4. Section 11.18 is amended by replacing subsection (a) in  its entirety with
the following:
 
“(a)           increased by deferral contributions made on a Participant’s
behalf under a cash or deferred arrangement pursuant to either Section 125 or
401(k) of the Code or pursuant to any other plan of deferred compensation
sponsored by an Employer (but in no event shall include expense reimbursements
or cash-out payments of accrued vacation pay), and”
 
EXCEPT AS AMENDED HEREIN, the terms of the Plan as amended are confirmed and
remain unchanged.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Kaman Corporation has caused this Third Amendment to be
executed on its behalf by its duly authorized officer this 18th day of November
2014.
 

 
ATTEST
   
KAMAN CORPORATION
       
By:
     
/s/  Shawn Lisle
   
/s/  Robert D. Starr
   
Shawn Lisle
   
Robert D. Starr
   
Senior Vice President and
   
Senior Vice President and
   
General Counsel
   
Chief Financial Officer
 



 
 